Exhibit 10.14.1
EXECUTION COPY
AMENDMENT NO. 1
     This AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
December 31, 2008 is entered into among CapitalSource Funding VIII LLC (the
“Borrower”), CapitalSource Finance LLC, a Delaware limited liability company
(the “Servicer”), Deutsche Bank AG, New York Branch, as administrative agent
(the “Administrative Agent”) and as managing agent for the Lender (the “Managing
Agent”) and Nantucket Funding Corp., LLC (the “Lender”).
RECITALS
     WHEREAS, the parties hereto have entered into a Credit Agreement dated as
of July 20, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”);
     WHEREAS, the parties hereto wish to amend the Credit Agreement in certain
respects as hereinafter set forth;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and the Agreement, the parties hereto agree as follows:
     SECTION 1. Definitions. All capitalized terms not otherwise defined herein
are used as defined in the Agreement.
     SECTION 2. Amendment.
     2.1 Section 2.7(a)(x) of the Agreement is hereby amended and restated in
its entirety as follows:
“(x) Tenth, (A) pro rata to each Lender, in an amount necessary to reduce the
Advances Outstanding to zero, and (B) all remaining amounts thereafter shall be
distributed to the Borrower.”
     SECTION 3. Acknowledgement. Each of the parties hereto acknowledges and
agrees that the amendment specified in Section 2 hereof shall be in effect as of
the Payment Date occurring in January, 2009 and reflected as such on the
Periodic Report to be delivered prior to such Payment Date for the most recently
ended Settlement Period.
     SECTION 4. Conditions Precedent. This Amendment shall become effective as
of the date hereof when the Administrative Agent shall have received an original
counterpart (or counterparts) of this Amendment, executed and delivered by each
of the parties hereto, or other evidence satisfactory to the Administrative
Agent of the execution and delivery of this Amendment by such parties.
     SECTION 5. Miscellaneous.
     5.1 Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, each of the Borrower and the Servicer hereby
agrees

 



--------------------------------------------------------------------------------



 



that all representations and warranties made in the Agreement and the other
Transaction Documents shall be deemed to have been remade as of the effective
date of this Amendment (except to the extent such representations and warranties
relate solely to an earlier date).
     5.2 Representations and Warranties. Each of the Borrower and the Servicer
hereby represents and warrants that (i) this Amendment constitutes a legal,
valid and binding obligation of such Person, enforceable against it in
accordance with its terms and (ii) upon the effectiveness of this Amendment, no
Default or Event of Default shall have occurred and be continuing.
     5.3 References to Agreement. Upon the effectiveness of this Amendment, each
reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import shall mean and be a reference to the Agreement as
amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.
     5.4 Effect on Agreement. Except for the actions specifically stated above,
the Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.
     5.5 No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Lender, any
Managing Agent or the Administrative Agent under the Agreement or any other
document, instrument or agreement executed in connection therewith, nor
constitute a waiver or amendment of any provision contained therein, except as
specifically set forth herein.
     5.6 Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the laws
of the State of New York.
     5.7 Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
     5.8 Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.
     5.9 Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                      BORROWER:       CAPITALSOURCE FUNDING VIII LLC    
 
                            By:   /s/ Jeffrey Lipson                      
 
          Name:   Jeffrey Lipson    
 
          Title:   Vice President & Treasurer    
 
                    SERVICER:       CAPITALSOURCE FINANCE LLC    
 
                            By:   /s/ Jeffrey Lipson                      
 
          Name:   Jeffrey Lipson    
 
          Title:   Vice President & Treasurer    

Amendment No. 1

 



--------------------------------------------------------------------------------



 



                      MANAGING AGENT for Nantucket Funding Corp., LLC:      
DEUTSCHE BANK AG, NEW YORK BRANCH    
 
                            By   /s/ Michael Cheng                      
 
          Name:   MICHAEL CHENG    
 
          Title:   DIRECTOR    
 
                            By   /s/ Peter Chuang                      
 
          Name:   PETER CHUANG    
 
          Title:   VICE PRESIDENT    
 
                    ADMINISTRATIVE AGENT:       DEUTSCHE BANK AG, NEW YORK
BRANCH    
 
                            By   /s/ Michael Cheng                      
 
          Name:   MICHAEL CHENG    
 
          Title:   DIRECTOR    
 
                            By   /s/ Peter Chuang                      
 
          Name:   PETER CHUANG    
 
          Title:   VICE PRESIDENT    

 



--------------------------------------------------------------------------------



 



                      LENDER:       NANTUCKET FUNDING CORP., LLC    
 
                            By   /s/ Lori Gebron                      
 
          Name:   Lori Gebron    
 
          Title:   Vice President    

Amendment No. 1

 